Citation Nr: 0530982	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  04-26 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
January 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) No. Little Rock, 
Arkansas Regional Office (RO), which declined the veteran's 
application seeking to reopen his claim for service 
connection for PTSD. 

In July 2005, the veteran appeared at the RO and offered 
testimony in support of his claim before the undersigned 
Veterans Law Judge.  A transcript of the veteran's testimony 
has been associated with his claims file.  At the hearing the 
veteran submitted additional evidence, accompanied by a 
waiver of RO consideration, which will be considered by the 
Board in adjudication of this appeal.


FINDINGS OF FACT

1.  The veteran's application to reopen the claim of service 
connection for PTSD was last denied in a May 2003 RO 
decision.  The veteran was properly notified of the adverse 
decision and informed of his appellate rights.  He did not 
timely initiate an appeal.

2.  The additional evidence received since the May 2003 RO 
decision, while to some extent new, does not relate to an 
unestablished fact necessary to substantiate the veteran's 
claims for service connection for PTSD and does raise a 
reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

The evidence received since the May 2003 RO decision that 
denied the veteran's attempt to reopen his claim for service 
connection for PTSD is not new and material and the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156(a), 20.302 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2005).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
 
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.   
 
With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above and a statement of the 
case, dated in May 2004.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding his 
claim.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
his behalf.  

Further, by way of letters dated in July 2003 and January 
2004, the RO specifically informed the veteran of the 
information and evidence needed from him to substantiate his 
claim, evidence already submitted and/or obtained in his 
behalf, as well as the evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA treatment records and reports of 
comprehensive VA examinations provided to him since service 
have been obtained and associated with his claims file.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  No additional 
evidence appears forthcoming.  Therefore, under the 
circumstances, the Board finds that VA has satisfied both its 
duty to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background.

The veteran's claim for service connection for PTSD was 
initially denied by an unappealed RO rating action dated in 
December 2001.  Subsequent unappealed rating decisions by the 
RO in September 2002 and May 2003 found that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for PTSD.  The May 2003 RO decision is 
the last prior final determination with regard to the matter 
at hand.

The evidence on file at the time of the May 2003 rating 
decision is briefly summarized.

The veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, shows that the veteran's 
service included service in Vietnam from June 1969 to April 
1970.  His awards and decorations include the Purple Heart 
and the Combat Infantryman Badge (CIB) among others.

The veteran's chronological service medical records are 
negative for findings and/or diagnosis suggestive of any 
psychiatric condition.  On the veteran's January 1971 medical 
examination for service separation a clinical evaluation of 
the veteran found no psychiatric abnormality.

Post service VA medical records include a report of a brain 
injury examination afforded the veteran in November 1994.  It 
was noted on this examination that the veteran had problems 
with recall of events.  The veteran complained that his 
memory was bad for recent events as opposed to events that 
happened several years ago.  On mental status examination, 
the veteran was noted to have a mild impairment of mentation.  
Mild dementia with recent memory impairment was the pertinent 
diagnosis.  

On a PTSD examination in November 2001, the veteran reported 
nightmares involving car wrecks and homicidal intentions but 
did not report having any nightmares about any sort of 
incidents that had actually occurred in his life.  Similarly 
he did not report intrusive thoughts at all about his 
military experiences.  He did report being uncomfortable in 
crowds.  Following a mental status examination, the veteran's 
examiner concluded as a diagnosis that PTSD was not found.

In August 2001, the veteran presented to a VA outpatient 
treatment facility with complaints of flashbacks.  He said 
that he dreams about the things he was exposed to in Vietnam 
including combat.  Following a physical examination, possible 
PTSD was the diagnostic assessment.  A follow-up PTSD 
clinical evaluation was scheduled.

On a PTSD consultation in January 2002, the veteran was noted 
to be a very poor historian.  It was also noted that that 
this was the veteran's first psychiatric contact and that he 
had never been diagnosed with PTSD.   On questioning the 
veteran, the examiner found that the veteran did not meet the 
criteria for PTSD, noting that while he does have nightmares 
the nightmares are not even primarily related to combat but 
include content from horror movies.  The examiner found that 
the veteran did meet the criteria for major depression with 
depressive symptoms coinciding with his first cerebrovascular 
accident (CVA).

VA outpatient treatment records compiled between January 2002 
and February 2003 show evaluation and treatment provided to 
the veteran for a mood disorder secondary to CVA and vascular 
dementia, with depression.

In an unappealed May 2003 rating decision, the RO determined 
that new and material evidence had not been received to 
reopen the claim for service connection for PTSD.  The claim 
was denied on the basis that there was no medical evidence 
showing a diagnosis of PTSD.

Pertinent evidence associated with the claims file since the 
May 2003 rating decision consists of VA outpatient treatment 
records, a statement from an acquaintance of the veteran, the 
veteran's response to the RO's request for information to 
support his claim for PTSD, and the veteran's testimony at 
his July 2005 Board hearing.  The aforementioned evidence is 
discussed below.

VA outpatient treatment records dated from May 2003 to 
October 2005 show evaluation and treatment for various 
disabilities, to include vascular dementia with psychosis.  
It was noted in May 2003 that the veteran admitted to 
audio/visual hallucinations in which he sees and talks to his 
dead sister and younger brother.  On a June 2005 mental 
status examination, the veteran reported that he has heard 
the voices of friends who have died in Vietnam and have now 
come back to talk to him.  It was noted that the veteran 
denied any problem with guilt feelings.  He said that he 
likes being alone and avoids crowds.  His spouse related that 
the veteran sold all his guns after returning from Vietnam 
and has never owned a gun since.  She also reported that if 
the veteran watches a war movie on TV it is upsetting to him 
and can cause nightmares.  The examiner noted, as a 
diagnostic impression, that the veteran  "previously 
diagnosed with vascular dementia with psychosis now reporting 
multiple positive symptoms for PTSD."  It was the examiner's 
diagnostic assessment that the veteran continues to have 
audio hallucinations, which are not distressful to him.  
These records also show past medical history listed on 
various outpatient clinic visits for disorders not herein 
relevant includes a history of depression/PTSD.

In a statement dated in March 2004 a long-term acquaintance 
of the veteran reported that over the past years the 
veteran's demeanor and attitude has changed.  She attributed 
this in part to his failing health and the deaths of members 
of his immediate family.  She noted that in the past the 
veteran was sociable, talkative, and relatively outgoing.  
She reported that now he spends most of his time in his 
bedroom, withdrawn and antisocial.  She stated that she 
doesn't think that the veteran has ever reached any 
resolution or closure with regard to the death of his 
immediate family members and gets very little sleep.  She 
added, "even though he was involved in the Vietnam War, it 
is still very stressing."  She further stated that there 
seems to be some sort of post-traumatic situation going on. 

On his PTSD questionnaire the veteran reported that he served 
in the Army and was assigned to the 4th division between June 
1969 and April 1970 when he experienced his stressor 
event(s).  He also stated that he had a stroke and doesn't 
"remember a whole lot."

At his hearing in July 2005, the veteran testified that he 
has received the Purple Heart and CIB as a result of his 
service in Vietnam.  He stated that his service in Vietnam 
"just messed me around' and "just did something to me."  
The veteran described symptoms, which he attributed to PTSD.  
He reported that he sustained a mild stroke in 1990 and that 
his symptoms have gotten worse since then.

Analysis

In this case, as noted above, the original claim for service 
connection for PTSD was denied by an unappealed RO rating 
action dated in December 2001.  Subsequent rating decisions 
by the RO in September 2002 and May 2003 found that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for PTSD.  The veteran 
did not perfect an appeal.  The May 2003 RO decision is 
therefore final.   38 C.F.R. §§ 20.201, 20.202 (2005).

Under the appropriate law and regulations, the prior 
determinations denying entitlement to service connection for 
PTSD are final.  Consequently, the veteran's claim as to 
service connection for PTSD may not be reopened absent the 
submission of new and material evidence.  See 38 U.S.C.A. 
§ 5108(a).  New and material evidence for the purpose of this 
appeal is defined as evidence not previously submitted to 
agency decision makers, by itself or when considered with 
previous evidence of record, relates to an established fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When presented with a claim to reopen a previously finally 
denied claim, VA must determine whether the evidence 
submitted by the claimant for that purpose is both new and 
material.  If the Board determines that the claimant has 
produced new and material evidence, the claim is deemed to 
have been reopened and the case must then be evaluated on the 
basis of all the evidence of record both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The evidence received subsequent to the last final rating 
decision is presumed credible for the purposes of reopening 
the veteran's claim unless it is inherently false and untrue, 
or is beyond the competency of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further the 
Board is required to give consideration to all the evidence 
received since the last disallowance of this claim on any 
basis, in and this case, the RO decision in May 2003.  See 
Hickman v. West, 12 Vet. App. 247, 251 (1991).
 
 Service connection is warranted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-
IV); a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred. See 
38 C.F.R. § 3.304(f) (2005).  

The Board has reviewed the evidence submitted since the May 
2003 rating decision and finds that some of this evidence is 
arguably new as it provides a more recent picture of the 
veteran's psychiatric conditions and their progression over 
time.  This additional evidence, however, is not material.  
The evidence does not tend to show that the veteran has PTSD 
attributable to service.

The matter under consideration is whether the veteran has a 
diagnosis of PTSD. The medical evidence submitted by the 
veteran in connection with the current attempt to reopen the 
previously denied claim addresses the veteran's psychiatric 
conditions in the context of current evaluation and 
treatment. However, the medical evidence, in its entirety, 
fails to evidence that the veteran has a credible diagnosis 
of PTSD.  Given that the prior determinations were based on 
the absence of a diagnosis of PTSD, for additional evidence 
to be material, it would have to show a diagnosis of this 
disorder.   Here while the recently received medical evidence 
reflects the veteran's apparent self-reported medical history 
of PTSD, this evidence has not substantiated a diagnosis of 
PTSD that conforms to DSM-IV.  See 38 C.F.R. § 4.125 (2005).      

The veteran has submitted a lay statement, which appears to 
assert that the veteran's has PTSD that at least in part 
stems from his period of active duty.  However, lay 
assertions in this matter are not competent evidence of 
medical causation or etiology of a current disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, 
they are insufficient to reopen a previously denied claim.

The veteran's testimony at his personal hearing in January 
1997 is essentially to the effect that he has PTSD related to 
service.  The veteran's hypothesizing as to the nature and/or 
etiology of his psychiatric disorder, however, particularly 
if not supported by medical authority is of no probative 
value.  Thus while to some extent new, the testimony is not 
material.  Lay assertions of medical causation do not serve 
as a predicate to reopen a claim under 38 U.S.C.A. § 5108.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Neither does the Board consider the PTSD questionnaire 
received from the veteran's service department as new and 
material evidence.  These records contain only a report of 
the veteran's service and no indication of any medical 
condition attributable to the veteran, let alone PTSD related 
to service.

In sum, the evidence received since May 2003 fails to show 
that the veteran has a diagnosis of PTSD.  There is, thus, no 
additional evidence that is both new and material within the 
meaning of 38 C.F.R. § 3.156(a).  Consequently, the claim of 
entitlement to service connection for PTSD is not reopened.  
The appeal is denied. 







ORDER

New and material evidence not having been submitted the claim 
of entitlement to service connection for PTSD is not 
reopened.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


